Title: From George Washington to Colonel Southy Simpson, 21 February 1778
From: Washington, George
To: Simpson, Southy

 

Sir.
Hd Qurs [Valley Forge Feby 21st 1778

I rec’d your favour by Major Sneed. Your request to suffer the drafts in that part of the Country to remain there, is an indulgence I am sorry to say I cannot with the least propriety consent to; & am perswaded when you have weighed the matter in your own mind, you will be of opinion with me. Many parts of this continent as to their situation & circumstances resemble yours, and fixing the precedent with you, would inevitably afford sufficient cause for those, to make the like application. Many other arguments may be used, but trusting that you will readily give up the Idea, I shall omit them; returning you my sincere thanks for the warm manner in which you express your anxiety to serve the cause. I am Your mo. Obet Servt

Go: Washington

